Citation Nr: 1030869	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to February 
1974.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that declined to reopen the appellant's claim for 
service connection for the cause of the Veteran's death.  The 
Board denied the appeal in April 2008, and the veteran appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties submitted a Joint Motion to Remand, 
and the Court issued an October 2009 Order which incorporated the 
Joint Motion and vacated the Board's 2008 decision. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

The Joint Motion to Remand, and the Order incorporating that 
motion, requires additional development prior to the disposition 
of the appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, as noted in the Joint Motion, there are records 
associated with the claims file that were not considered by the 
RO prior to the certification of the appeal to the Board.  These 
records must be considered by the RO, as the Veteran has not 
waived that right.

The Board further notes that additional treatment records may be 
outstanding.  The appellant contends that the Veteran's 
psychological condition during service may have substantially 
contributed to his death and requests that his service personnel 
and psychiatric medical records be obtained.  A March 1993 VA 
treatment record indicates that the Veteran was admitted to the 
Alameda Naval Air Station in Alameda, California for psychiatric 
treatment in 1973.  However, these records are not currently 
associated with the claims files.  Accordingly, those records 
should be obtained.

Next, it appears that the Veteran was in receipt of benefits from 
the Social Security Administration (SSA) for chronic paranoid 
schizophrenia, depression, seizure disorder, hypertension, 
cholesteatoma, and history of polysubstance abuse.  While a June 
1994 SSA decision has been obtained, the records upon which that 
grant of benefits was based are not included in the claims 
folder.  Since those records may be relevant to the claim on 
appeal, those records should also be obtained.  Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).

The appellant contends that the Veteran's psychological condition 
may have substantially contributed to his death.  Specifically, 
the appellant contends that the Veteran sustained a head injury 
during his service that caused a psychiatric disorder and related 
substance abuse that led to his failure to cooperate with his 
medical providers which eventually led to his death.  
Alternatively, the appellant contends that the Veteran's active 
service caused or contributed to his infective (bacterial) 
endocarditis due to acute renal failure from which he died.

The Veteran's service treatment records are devoid of findings, 
complaints, symptoms, or any diagnosis psychiatric disorders or 
head injuries.  A September 1973 service personnel record 
indicates that the Veteran was not recommended for advancement or 
retention due to disciplinary problems.  VA mental disorders 
examination in August 1980 disclosed an antisocial personality.  
February 1996 VA examination resulted in a diagnosis of 
schizophrenia, undifferentiated type.  January 2003 VA medical 
record indicate that the Veteran was uncooperative with treatment 
for his enterococcal endocarditis.  In February 2003, his 
behavior was assessed as confrontational and uncooperative.  The 
Veteran died in March 2003.  The certificate of death provides 
that the immediate cause of death was infective endocarditis due 
to or as a consequence of acute renal failure due to or as a 
consequence of sepsis.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
In order to make an accurate assessment of the appellant's 
entitlement to service connection for the cause of the Veteran's 
death, it is necessary to have a medical opinion discussing the 
relationship between the Veteran's infective endocarditis and his 
period of active service.  No evidence of record includes opinion 
as to whether or not the Veteran's infective endocarditis was 
related to his active service or whether any psychiatric 
condition related to his active service caused him to fail to 
cooperate with medical treatment that contributed to his death.  
The Board finds that an opinion addressing the issue is necessary 
to fairly decide the merits of the claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Contact the National Personnel Records 
Center (NPRC), or an appropriate service 
department office, if no records are located 
by NPRC, and request complete service 
treatment records and service clinical 
records, including  separately-filed mental 
health or psychiatric treatment records and 
hospitalization records from the Alameda 
Naval Air Station in Alameda, California 
dated in 1973.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must be 
entered if it is determined that the above 
records or information do not exist or that 
efforts to obtain them would be futile.  In 
the event that it is determined that the 
records are unavailable, provide the 
appellant with appropriate notice under 
38 C.F.R. § 3.159(c), and give her an 
opportunity to respond.

2.  After obtaining the necessary 
authorization, secure the records pertinent 
to the Veteran's claim for Social Security 
disability benefits and the medical records 
relied upon concerning that claim.

3.  Arrange for a VA reviewer to review the 
Veteran's claim folder and determine whether 
the Veteran's cause of death was related to 
his service.  The reviewer should review the 
claims file and should discuss that review in 
the report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
opinions:

(a)  Identify each psychiatric disorder 
shown proximate to the Veteran's service 
or current at the time of the Veteran's 
death.  Describe the full multiaxial 
diagnosis pursuant to DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or more probability) that each 
psychiatric disorder was incurred in or is 
due to or the result of the Veteran's 
service or was present during his service, 
including disciplinary problems in 
September 1973.

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
acquired psychiatric disorder related to 
the Veteran's service contributed to the 
Veteran's failure to cooperate with 
medical providers and treatment which 
caused, hastened, or substantially and 
materially contributed to his development 
of bacterial (infective) endocarditis and 
thereby his death?

(d)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's infective endocarditis was 
related to his service?

4.  Then, readjudicate the claim, including 
consideration of each record associated with 
the claims files after the December 2005 
rating decision.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

